COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       City of Pasadena v. Azael Sepulveda

Appellate case number:     01-22-00242-CV

Trial court case number: 2021-80180

Trial court:               281st District Court of Harris County

        This is an accelerated appeal from an interlocutory order signed on March 21, 2022. The
reporter’s record was originally due on April 11, 2022. Two extensions of time were granted, the
last of which granted the court reporter an extension until May 31, 2022. When no reporter’s
record was filed, the Court issued an order on June 7, 2022 directing the court reporter to file the
record within ten days. No reporter’s record was filed. On June 9, 2022, the court reporter filed
an information sheet stating that neither party was requesting the preparation of a reporter’s record
and that “a non-suit will be filed.” No reporter’s record was filed and no further communications
were received from appellant.
        Because appellant has not made financial arrangements for the filing of the reporter’s
record, the court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed,
appellate court may consider and decide those issues or points that do not require a reporter’s
record). Appellant’s brief is ordered filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___August 9, 2022_____